Plaintiff recovered a judgment in 1887                            (156) against defendant, trustee of Perkins  Robbins, for $1.00, with the costs of the action. The referee reported that there was $1.00 in the hands of said trustee, which he paid into the clerk's office, as he might. Code, section 438. In 1896, notice issued to defendant to show why execution should not issue against him for the costs. It was admitted that the defendant had paid on said judgment all the funds in his hands or which ought to come into his hands as trustee.
In actions against trustees, etc., costs shall be recovered as in an action defended in his own right, "but such costs shall be chargeable only upon or collected out of the estate, fund or party represented, unless the Court shall direct the same to be paid by the plaintiff or defendant, personally, for mismanagement or bad faith in such action or defense." Code, section 535.
When the defendant paid on the judgment the amount found in his hands, leaving the costs unpaid, he was protected from personal liability *Page 98 
(157) by said section, and as no mismanagement or bad faith has been shown, he is not individually liable for said costs.
Affirmed.
Cited: Lance v. Russell, 165 N.C. 632.